DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The first line of the specification should be updated to recite that “The instant application is a continuation of Serial No. 16/244,535, filed on 01/10/2019, now U.S. Patent No. 10,844,336.”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “valve” does not appear in claim 13.  It appears that claim 16 should be amended to depend from claim 14 to provide proper antecedent basis for the limitation “valve”.  Appropriate correction and/or clarification is required.

Claim 16 recites the limitation "baffle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “baffle” does not appear in claim 13.  It appears that claim 16 should be amended to depend from claim 14 to provide proper antecedent basis for the limitation “baffle”.  Appropriate correction and/or clarification is required.

Claim 16 recites the limitation "dispensing orifice" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “dispensing orifice” does not appear in claim 13.  It appears 

Claim 17 recites the limitation "compressible substance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation "compressible substance" does not appear in claim 15.  It appears that claim 17 should be amended to depend from claim 16 to provide proper antecedent basis for the limitation "compressible substance".  Appropriate correction and/or clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the examiner asserts that claim 4, from which claim 6 depends from, already requires the ratio of anionic surfactant to nonionic surfactant to be 2:1 to 50:1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18 and 19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooremans et al, US 2007/0275868.
12-13 alkyl ethoxy sulfonate anionic surfactant, 6% by weight of an amine oxide, 2% by weight of a C11 alkyl ethoxylated surfactant, 1% by weight of polyethylene oxide/polypropylene oxide/polyethylene oxide triblock copolymer, 2% by weight of ethanol, 0.1-2% by weight of an alkoxylated polyethyleneimine polymer, 0.8% by weight of NaCl, and adjunct ingredients.  Therefore, instant claims 1-13, 18 and 19 are anticipated by Cooremans et al, US 2007/0275868.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Claims 1-9, 11-13, 18 and 19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perez-Garcia et al, US 2016/0201014.
Perez-Garcia et al, US 2016/0201014, discloses an aqueous liquid composition comprising at least one surfactant, at least 0.4% by weight of at least one polyethylene oxide-polypropylene oxide block copolymer, 0.5-5% by weight of ethanol, and water (see abstract).  It is further taught by Perez-Garcia et al that the composition includes 10-25% by weight of an alkyl ether sulfate anionic surfactant (see paragraph 18), 3-8% by weight of an amine oxide surfactant (see paragraph 18), that the polyethylene oxide-polypropylene oxide block copolymer has the formula (EO)x(PO)y(EO)z, wherein x is 8-14, y is 16-26 and z is 8-14 (see paragraph 20), that the ratio of anionic surfactant to amine oxide surfactant is 3:1 to 5:1 (see paragraph 44), that the composition additionally contains alcohol ethoxylates and hydrotropes (see paragraphs 45 and 56-61), that the composition has a viscosity of 800-1500 centipoise (see paragraph 53), that the composition is used in a process to wash dishes (see paragraph 77), and that the composition is provided in a container (see paragraph 62), per the requirements of the instant invention.  Specifically, note Example 1 in Table 2.  Therefore, instant claims 1-9, 11-13, 18 and 19 are anticipated by Perez-Garcia et al, US 2016/0201014.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-9, 12, 13, 18 and 19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konishi et al, US 2011/0180619.
Konishi et al, US 2011/0180619, discloses a foaming hypochlorite cleaning system that is contained in and is dispensable from a package comprising an angle-necked sprayer bottle fitted with an invertible trigger sprayer bottle (see abstract and Figures 1-6).  It is further taught by Konishi et al that the cleaning system is used in a process to clean pots and pans (see paragraph 18), that the cleaning system contains 0.1-5% by weight of amine oxide surfactants (see paragraphs 47 and 56), 0.1-5% by weight of alkyl sulfate surfactants (see paragraph 49), 0.1-10% by weight of alcohol ethoxylate nonionic surfactants (see paragraphs 47 and 61), 0.1-10% by weight of a hydrotrope (see paragraph 50), 0.001-5% by weight of builders (see paragraphs 66-68), buffers to achieve a pH of about 11 (see paragraph 70), at least 50% by weight of water (see paragraph 75), and 0.1-5% by weight of an organic solvent (see paragraph 75), per the requirements of the instant invention.  Specifically, note Examples 1 and 13-14.  Therefore, instant claims 1-9, 12, 13, 18 and 19 are anticipated by Konishi et al, US 2011/0180619.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,844,336.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,844,336 claims a cleaning product in an inverted container that comprises a liquid hand dishwashing composition containing 1-60% by weight of a surfactant system containing alkyl alkoxy sulfates and amine oxides in a ratio of 8:1 to 1:1, a nonionic surfactant, 0.1-5% by weight of an EO-PO-EO triblock copolymer containing 1-80 moles of ethylene oxide and 1-60 moles of propylene oxide, an amphiphilic alkoxylated polyalkyleneimine, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,844,336), as required in the instant claims.  Therefore, instant claims 1-19 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 10,844,336

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,934,510.  Although the claims at U.S. Patent No. 10,934,510 claims a cleaning product in an inverted container that comprises a liquid hand dishwashing composition containing 1-60% by weight of a surfactant system containing alkyl alkoxy sulfates and amine oxides in a ratio of 8:1 to 1:1, a nonionic surfactant, 0.1-10% by weight of an EO-PO-EO triblock copolymer containing 1-80 moles of ethylene oxide and 1-60 moles of propylene oxide, an amphiphilic alkoxylated polyalkyleneimine, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,934,510), as required in the instant claims.  Therefore, instant claims 1-19 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 10,934,510.

Claims 1-9 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/925,580 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/925,580 claims a cleaning product in an inverted container that comprises a liquid hand dishwashing composition containing 1-60% by weight of a surfactant system containing alkyl alkoxy sulfates and amine oxides in a ratio of 8:1 to 1:1, an external structurant, a nonionic surfactant, a salt, a hydrotrope, an organic solvent, and adjunct ingredients (see claims 1-20 of copending Application No. 16/925,580), as required in the instant claims.  Therefore, instant claims 1-9 and 12-19 are an obvious formulation in view of claims 1-20 of copending Application No. 16/925,580.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 15, 2021